PER CURIAM:
MRI Scan Center, Inc., appeals from the District Court’s dismissal of its case for failure to state a claim. In its complaint, MRI Scan Center brought two claims against Allstate Insurance Company. First, MRI Scan Center alleged that Allstate breached its Auto Med Pay insurance policies by paying claims for MRI services at the statutorily capped amounts set by Florida Statute § 627.736(5)(b)(5). Second, MRI Scan Center sought a declaratory judgment that Allstate illegally adjusted claims in violation of Florida Statute § 627.6044(1), which requires insurance policies to specify the “formula or criteria” used by the insurer to determine the amount to pay on claims. After finding no facts in dispute, the District Court determined that the law does not entitle MRI Scan Center to relief.
We have now considered the briefs and the relevant law, and we agree with the District Court. For the reasons set out in the District Court’s thoughtful opinion, we affirm the dismissal of MRI Scan Center’s suit.
AFFIRMED.